Title: From Thomas Jefferson to John Paul Jones, 29 August 1785
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Paris Aug. 29. 1785.

I receive this moment a letter from the Marechal de Castries of which the inclosed is a copy. Having engaged to him to sollicit orders for the paiment of any parts of this money due to French subjects to be made here, and moreover engaged that in the mean time I will order paiment should any such claimants offer themselves, I pray you to furnish me with all the evidence you can as to what French subjects may be entitled to any part of the monies you will receive, and to how much each of them, and also to advise me by what means I can obtain a certain roll of all such claimants. I am Sir with great esteem Your most obedt. humble servt,

Th: Jefferson

